     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 1 of 6 Page ID #:1



 1   Alan Kassan – State Bar No. 113864
      E-mail: akassan@kantorlaw.net
 2   Brent Dorian Brehm – State Bar No. 248983
 3    E-mail: bbrehm@kantorlaw.net
     KANTOR & KANTOR, LLP
 4   19839 Nordhoff Street
     Northridge, CA 91324
 5
     Telephone: (818) 886-2525
     Facsimile: (818) 350-6272
 6   Attorneys for Plaintiff,
     ALANA SCHNEE
 7

 8

 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12
     ALANA SCHNEE,                                 CASE NO:
13
                  Plaintiff,                       COMPLAINT FOR:
14
           vs.                                     BREACH OF THE EMPLOYEE
15                                                 RETIREMENT INCOME SECURITY
     LIBERTY LIFE ASSURANCE                        ACT OF 1974; ENFORCEMENT AND
16   COMPANY OF BOSTON and                         CLARIFICATION OF RIGHTS;
     WARNER MUSIC INC. LONG TERM                   PREJUDGMENT AND
17
     DISABILITY PLAN,                              POSTJUDGMENT INTEREST; AND
                                                   ATTORNEYS’ FEES AND COSTS
18
                  Defendants.

19         Plaintiff, Alana Schnee, herein sets forth the allegations of her Complaint
20   against Defendants Liberty Life Assurance Company of Boston and Warner Music
21   Inc. Long Term Disability Plan.
22

23                              PRELIMINARY ALLEGATIONS
24         1.     “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e),
25   (f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
26   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an
27   employee benefit plan regulated and governed under ERISA. Jurisdiction is
28

                                               1
     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 2 of 6 Page ID #:2



 1   predicated under these code sections as well as 28 U.S.C. § 1331 as this action
 2   involves a federal question. This action is brought for the purpose of recovering
 3   benefits under the terms of an employee benefit plan, enforcing Plaintiff’s rights
 4   under the terms of an employee benefit plan, and to clarify Plaintiff’s rights to
 5   future benefits under the employee benefit plan named as Defendant. Plaintiff
 6   seeks relief, including but not limited to: payment of benefits, prejudgment and
 7   postjudgment interest, reinstatement to the benefit plans at issue herein, and
 8   attorneys’ fees and costs.
 9         2.     Plaintiff was at all times relevant, an employee of Warner Music Inc.
10   Plaintiff is currently residing in the County of Los Angeles, State of California.
11         3.     Plaintiff is informed and believes that Defendant Liberty Life
12   Assurance Company of Boston (“Liberty Life”) is a corporation with its principal
13   place of business in the State of Massachusetts, authorized to transact and
14   transacting business in the Central District of California and can be found in the
15   Central District of California. Liberty Life is the insurer of benefits under the
16   Warner Music Inc. Long Term Disability Plan, (hereinafter “LTD Plan”) and acted
17   in the capacity of a plan administrator. Liberty Life administered the claim with a
18   conflict of interest and the bias this created affected the claims determination.
19         4.     Plaintiff is informed and believes that Defendant LTD Plan is an
20   employee welfare benefit plan regulated by ERISA, established by Warner Music
21   Inc., under which Plaintiff is and was a participant, and pursuant to which Plaintiff
22   is entitled to Long Term Disability (“LTD”) benefits. Pursuant to the terms and
23   conditions of the LTD Plan, Plaintiff is entitled to LTD benefits for the duration of
24   Plaintiff’s disability, for so long as Plaintiff remains disabled as required under the
25   terms of the LTD Plan. The LTD Plan is doing business in this judicial district, in
26   that it covers employees residing in this judicial district.
27         5.     The LTD Plan was renewed after January 1, 2012.
28         6.     The LTD Plan had an anniversary after January 1, 2012.

                                                 2
     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 3 of 6 Page ID #:3



 1          7.       The LTD Plan does not contain a valid grant of discretionary authority
 2   to Liberty Life.
 3          8.       Defendants can be found in this judicial district and the Defendant
 4   Plan is administered in this judicial district. The LTD claim at issue herein was
 5   also specifically administered in this judicial district. Thus, venue is proper in this
 6   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
 7

 8                                FIRST CLAIM FOR RELIEF
 9       AGAINST WARNER MUSIC INC. LONG TERM DISABILITY PLAN
10           AND LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
11      FOR PLAN BENEFITS, ENFORCEMENT AND CLARIFICATION OF
12      RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST, AND
13                             ATTORNEYS’ FEES AND COSTS
14                                  (29 U.S.C. § 1132(a)(1)(B))
15          9.       Plaintiff incorporates by reference all preceding paragraphs as though
16   fully set forth herein.
17          10.      At all times relevant, Plaintiff was employed by Warner Music Inc.
18   and was a covered participant under the terms and conditions of the LTD Plan.
19          11.      During the course of Plaintiff’s employment, Plaintiff became entitled
20   to benefits under the terms and conditions of the LTD Plan. Specifically, while
21   Plaintiff was covered under the LTD Plan, Plaintiff suffered a disability rendering
22   Plaintiff disabled as defined under the terms of the LTD Plan.
23          12.      Pursuant to the terms of the LTD Plan, Plaintiff made a claim to
24   Liberty Life for LTD benefits under the LTD Plan. Liberty Life had previously
25   made the determination that Plaintiff was disabled and paid short term disability
26   benefits to May 4, 2018.
27          13.      On May 7, 2018, Plaintiff’s claim for LTD benefits was denied by
28   Liberty Life.

                                                 3
     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 4 of 6 Page ID #:4



 1         14.   Plaintiff appealed this determination and provided Liberty Life with
 2   overwhelming evidence of a covered LTD claim
 3         15.   On November 19, 2018, Liberty Life erroneously and wrongfully
 4   continued to uphold its prior determination denying Plaintiff’s claim for LTD
 5   benefits.
 6         16.   Plaintiff appealed again, providing even more extensive and
 7   compelling evidence of a covered LTD claim.
 8         17.   On January 16, 2019, Liberty Life again erroneously and wrongfully
 9   continued to uphold its prior determination denying Plaintiff’s claim for LTD
10   benefits.
11         18.   Defendants Liberty Life and the LTD Plan breached the Plan and
12   violated ERISA in the following respects:
13               (a)    Failing to pay LTD benefit payments to Plaintiff at a time when
14         Liberty Life and the LTD Plan knew, or should have known, that Plaintiff
15         was entitled to those benefits under the terms of the LTD Plan, as Plaintiff
16         was disabled and unable to work and therefore entitled to benefits. Even
17         though the LTD Plan and Liberty Life had such knowledge, Liberty Life
18         denied Plaintiff’s LTD benefits;
19               (b)    Failing to provide a prompt and reasonable explanation of the
20         basis relied on under the terms of the LTD Plan documents, in relation to the
21         applicable facts and LTD Plan provisions, for the denial of Plaintiff’s claims
22         for LTD benefits;
23               (c)    After Plaintiff’s claim was denied in whole or in part, Liberty
24         Life failed to adequately describe to Plaintiff any additional material or
25         information necessary for Plaintiff to perfect Plaintiff’s claim along with an
26         explanation of why such material is or was necessary; and
27               (d)    Failing to properly and adequately investigate the merits of
28         Plaintiff’s disability claim and failing to provide a full and fair review of

                                                4
     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 5 of 6 Page ID #:5



 1         Plaintiff’s claim.
 2         19.    Plaintiff is informed and believes and thereon alleges that Defendants
 3   wrongfully denied Plaintiff’s disability benefits under the LTD Plan by other acts or
 4   omissions of which Plaintiff is presently unaware, but which may be discovered in
 5   this future litigation and which Plaintiff will immediately make Defendants aware
 6   of once said acts or omissions are discovered by Plaintiff.
 7         20.    Following the denial of benefits under the LTD Plan, Plaintiff
 8   exhausted all administrative remedies required under ERISA, and Plaintiff has
 9   performed all duties and obligations on Plaintiff’s part to be performed under the
10   LTD Plan.
11         21.    As a proximate result of the aforementioned wrongful conduct of the
12   LTD Plan and Liberty Life, and each of them, Plaintiff has damages for loss of
13   disability benefits in a total sum to be shown at the time of trial.
14         22.    As a further direct and proximate result of this improper determination
15   regarding Plaintiff’s LTD claim, Plaintiff in pursuing this action has been required
16   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
17   entitled to have such fees and costs paid by Defendants.
18         23.    The wrongful conduct of the LTD Plan and Liberty Life has created
19   uncertainty where none should exist, therefore, Plaintiff is entitled to enforce
20   Plaintiff’s rights under the terms of the LTD Plan and to clarify Plaintiff’s right to
21   future benefits under the terms of the LTD Plan.
22

23                                 REQUEST FOR RELIEF
24         WHEREFORE, Plaintiff prays for relief against Defendants as follows:
25         1.     Payment of disability benefits due Plaintiff;
26         2.     An order declaring that Plaintiff is entitled to immediate reinstatement
27   to the LTD Plan, with all ancillary benefits to which she is entitled by virtue of her
28   disability, and that benefits are to continue to be paid under the LTD Plan for so

                                                 5
     Case 2:19-cv-04431 Document 1 Filed 05/22/19 Page 6 of 6 Page ID #:6



 1   long as Plaintiff remains disabled under the terms of the LTD Plan;
 2         3.     In the alternative to the relief sought in paragraphs 1 and 2, an order
 3   remanding Plaintiff’s claim to the claims administrator to the extent any new facts
 4   or submissions are to be considered;
 5         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
 6   fees incurred in pursuing this action;
 7         5.     Payment of prejudgment and postjudgment interest as allowed for
 8   under ERISA; and
 9         6.     Such other and further relief as this Court deems just and proper.
10

11   DATED: May 22, 2019                      KANTOR & KANTOR, LLP
12

13
                                              By:   /s/ Brent Dorian Brehm
                                                    Brent Dorian Brehm
14                                                  Alan E. Kassan
15                                                  Attorneys for Plaintiff,
                                                    Alana Schnee
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                6
